    Case 1:18-cv-00068 Document 351 Filed in TXSD on 01/22/19 Page 1 of 9



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                         BROWNSVILLE DIVISION

                                                   )
STATE OF TEXAS, ET AL.;                            )
                                                   )
                                       Plaintiffs, )
                                                   )
v.                                                 )       Case No. 1:18-cv-00068
                                                   )
UNITED STATES OF AMERICA, ET AL.;                  )
                                                   )
                                     Defendants, )
                                                   )
and                                                )
                                                   )
KARLA PEREZ, ET AL.;                               )
                                                   )
STATE OF NEW JERSEY,                               )
                                                   )
                          Defendants-Intervenors. )
                                                   )

             PLAINTIFF STATES’ RESPONSE TO
DEFENDANT-INTERVENORS’ MOTION TO POSTPONE ALL DEADLINES

      There is no need to modify the entire scheduling order set by this Court because

this case can promptly be resolved through cross-motions for summary judgment and

critical case deadlines are still months away. The dispositive issues are questions of

law, and there are no genuine disputes as to any material fact. There is controlling

precedent on the contested questions of law, and, as the Court has found, there are

no differences of legal significance between DACA and the DAPA and Expanded

DACA programs that this Court properly enjoined. ECF No. 319 at 84–90. The Court

has thoroughly analyzed the issues relevant to determine DACA’s lawfulness and

held that Plaintiffs “have clearly shown, as a matter of law, that they are likely to
    Case 1:18-cv-00068 Document 351 Filed in TXSD on 01/22/19 Page 2 of 9



succeed on the merits.” Id. at 104 (emphasis added). In short, nothing that the

Defendant-Intervenors have requested but not yet received from the Federal

Defendants is necessary for the Court to issue a final judgment. Plaintiff States agree

that certain deadlines that lapse during the current federal shutdown may need to

be adjusted. But delay for the sake of delay is not good cause to modify the entire

scheduling order.

          I.   Background

      On August 31, 2018, the Court ruled on Plaintiff States’ request for a

preliminary injunction and provided a detailed 117-page opinion analyzing the

pertinent jurisdictional issues and substantive claims for relief. ECF No. 319. The

Court noted that Plaintiff States had previously challenged DAPA and Expanded

DACA, and that the Court enjoined those programs for failure to comply with the

APA notice-and-comment procedural requirement. Id. at 10–11. The Fifth Circuit

affirmed the Court’s “impressive and thorough” opinion properly enjoining those

programs and added that DAPA and DACA violated the substantive requirements of

the APA because the programs exceeded prosecutorial discretion and were “flatly”

impermissible under the controlling statutory framework. Texas v. United States

(Texas I), 809 F.3d 134, 146, 167, 184 (5th Cir. 2015). An equally-divided Supreme

Court affirmed the Fifth Circuit’s ruling. United States v. Texas, 136 S. Ct. 2271

(2016).

      After summarizing the procedural background, the Court declined Defendant-

Intervenors’ invitation to defer its ruling on Plaintiff States’ preliminary injunction



                                          2
    Case 1:18-cv-00068 Document 351 Filed in TXSD on 01/22/19 Page 3 of 9



motion until the ongoing cases dealing with the DACA rescission memo were

resolved. ECF No. 319 at 13–26. Among other things, the Court distinguished the

issues in this case—the creation and implementation of DACA—from the issues in

the other lawsuits—the rescission of DACA. Id. at 13–14. Addressing other

jurisdictional matters, the Court found that this case satisfies Article III’s “case or

controversy” requirement, that Plaintiff States have standing to challenge DACA,

and that the statutory prerequisites for judicial review of DACA were satisfied. Id. at

26–62.

      Moving to the merits, the Court carefully analyzed Plaintiff States’ substantive

APA claim and determined that DACA lacked appropriate congressional

authorization and was foreclosed by the intricacies of the statutory framework. Id. at

67–82. “As the Fifth Circuit explained in Texas I,” the Court concluded, “Congress

has clearly implemented a detailed statutory scheme for the adjudication of

immigration laws, and the scheme has no room for [DACA].” Id. at 83. And rejecting

Defendant-Intervenors’ arguments to the contrary, the Court found that there are no

differences of legal significance between DACA and the DAPA and the Extended

DACA programs already addressed by the Fifth Circuit. Id. at 84–90. Likewise, the

Court agreed with Plaintiff States’ procedural APA challenge and concluded that,

apart from the substantive concerns with DACA, the program “must at least undergo

the formalities of notice and comment.” Id. at 104. Although the Court ultimately

found that preliminary injunctive relief was not appropriate in this case, it noted that




                                           3
    Case 1:18-cv-00068 Document 351 Filed in TXSD on 01/22/19 Page 4 of 9



Plaintiffs “have clearly shown, as a matter of law, that they are likely to succeed on

the merits.” Id. (emphasis added).

      After the Court’s preliminary injunction order, the parties filed a Rule 26(f)

Joint Discovery/Case Management Plan. ECF No. 335. Plaintiff States and Federal

Defendants indicated that no further factual development was needed for the Court

to issue a final judgment. Id. at 4. In support, they referenced the Court’s findings

that Federal Defendants lacked the statutory authority to implement DACA, that

DACA is “manifestly contrary” to Congress’s statutory scheme, and that the program

is not supported by historical precedent. Id. at 5. Because none of these findings—or

any of the Court’s other findings related to the merits of Plaintiff States’ DACA

challenge—are premised on the resolution of any genuinely disputed issues of

material fact, Plaintiff States and Federal Defendants maintained that the

controlling legal issues in this case are ripe for prompt resolution without the need

for additional discovery. Id. at 5–6.

      On November 14, 2018, the Court issued a Rule 16 scheduling order. ECF No.

337. Under the schedule order, pleadings were to be amended by January 15, 2019,

discovery is due by August 21, 2019, dispositive and non-dispositive motions must be

filed by November 14, 2019, and trial is set for the two weeks starting on May 18,

2020. ECF No. 337.1. On January 11, 2019, Defendant-Intervenors requested to

postpone all deadlines in the scheduling order for a period of time equal to the length

of the ongoing government shutdown. ECF No. 349.




                                          4
    Case 1:18-cv-00068 Document 351 Filed in TXSD on 01/22/19 Page 5 of 9



        II.   Argument

      The Federal Rules of Civil Procedure provide that a scheduling order “may be

modified only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4).

The good-cause requirement for modifying a scheduling order is more rigorous than

the standard for amending a pleading under Rule 15(a). S&W Enters., L.L.C. v.

SouthTrust Bank of Ala., NA, 315 F.3d 533, 536 (5th Cir. 2003) (distinguishing Rule

16(b)(4) from the “more liberal standard of Rule 15(a)”). Significantly, the good-cause

standard serves the purpose behind scheduling orders, which is to “expedite pretrial

procedure” and ensure “court efficiency.” Id. at 535.

      Courts consider four factors when determining whether Rule 16’s good-cause

requirement is satisfied: “(1) the explanation for the failure to timely [comply with

the scheduling order]; (2) the importance of the [modification]; (3) potential prejudice

in allowing the [modification]; and (4) the availability of a continuance to cure such

prejudice.” Squyres v. Heico Cos., L.L.C., 782 F.3d 224, 237 (5th Cir. 2015) (brackets

in original). Modification for good cause “is by no means automatic.” United States ex

rel. Gonzalez v. Fresenius Med. Care N. Am., 571 F. Supp. 2d 766, 768 (W.D. Tex.

2008) (quoting Spencer Trask Software & Info. Servs. v. RPost Int’l Ltd., 206 F.R.D.

367, 368 (S.D.N.Y. 2002)). Parties seeking to modify a scheduling order must show

how the evidence sought would “change[] the outcome” of the case. Filgueira v. U.S.

Bank Nat’l Ass’n, 734 F.3d 420, 423 (5th Cir. 2013); see also Sw. Bell Tel. Co. v. City

of El Paso, 346 F.3d 541, 547 (5th Cir. 2003) (determining that modification was

unwarranted because of the “likely failure of the proposed counterclaims on the



                                           5
    Case 1:18-cv-00068 Document 351 Filed in TXSD on 01/22/19 Page 6 of 9



merits”). Unsupported assertions as to the usefulness of the evidence sought do not

satisfy the good cause standard. Benge v. Ryan, 154 F. Supp. 3d 857, 861-62 n.2 (D.

Ariz. 2016) (denying motion where party provided no information about what

documentary and deposition evidence he sought); Cabana v. Forcier, 200 F.R.D. 9, 15

(D. Mass. 2001) (declining to modify where testimony was duplicative).

      Here, Defendant-Intervenors fail to show good cause. They offer no indication

as to how any of the discovery they seek to obtain is necessary to reach a final

judgment on DACA’s lawfulness and no explanation why the Court should postpone

deadlines that are months away and in no immediate risk of being affected by the

current government shutdown. Defendants-Intervenors argue instead that a

modification of the scheduling order in this case is warranted because other courts

have suspended deadlines in cases where the United States is a party and there is a

lapse in congressional appropriations. Good-cause analysis, however, “necessarily

varies with the circumstances of each case.” 6A Charles A. Wright et al., Federal

Practice and Procedure § 1522.2 (3d ed. 2002). The legal issues controlling this case

have been extensively litigated dating back to Texas I. Moreover, the parties to this

lawsuit have already conducted 29 depositions of fact and expert witnesses,

exchanged over 12,000 pages of document production, and filed over 300 pages of

briefing with more than 7,000 exhibits. And the Court has thoroughly analyzed and

ruled on the controlling issues in response to Plaintiff States’ motion for preliminary

injunction. The partial government shutdown does not change the fact that this case

remains ripe for disposition.



                                          6
    Case 1:18-cv-00068 Document 351 Filed in TXSD on 01/22/19 Page 7 of 9



        III.   Conclusion

      Defendant-Intervenors’ assertion that further discovery is needed is

unsupported by the record and does not constitute good cause to modify the Court’s

scheduling order. Plaintiffs do not oppose modifying the scheduling order in the event

that the shutdown continues long enough to impact the deadlines that the Court set

in this case. Defendant-Intervenors have failed to show, however, that a modification

to the entire scheduling order is necessary at this point. Accordingly, Plaintiff States

respectfully request that the Court deny Defendant-Intervenors’ request to postpone

dates that are still months away.




                                           7
   Case 1:18-cv-00068 Document 351 Filed in TXSD on 01/22/19 Page 8 of 9



January 22, 2019                     Respectfully submitted.

STEVE MARSHALL                       KEN PAXTON
Attorney General of Alabama          Attorney General of Texas

LESLIE RUTLEDGE                      JEFFREY C. MATEER
Attorney General of Arkansas         First Assistant Attorney General

DEREK SCHMIDT                        BRANTLEY STARR
Attorney General of Kansas           Deputy First Assistant Attorney General

JEFF LANDRY                          RYAN L. BANGERT
Attorney General of Louisiana        Deputy Attorney General for Legal Counsel

DOUGLAS J. PETERSON                  /s/ Todd Lawrence Disher
Attorney General of Nebraska         TODD LAWRENCE DISHER
                                     Attorney-in-Charge
ALAN WILSON                          Trial Counsel for Civil Litigation
Attorney General of South Carolina   Tx. State Bar No. 24081854
                                     Southern District of Texas No. 2985472
PATRICK MORRISEY                     Tel.: (512) 463-2100; Fax: (512) 936-0545
Attorney General of West Virginia    todd.disher@oag.texas.gov
                                     P.O. Box 12548
                                     Austin, Texas 78711-2548

                                     MICHAEL TOTH
                                     Special Counsel for Civil Litigation

                                     ADAM ARTHUR BIGGS
                                     Assistant Attorney General

                                     COUNSEL FOR PLAINTIFF STATES




                                     8
    Case 1:18-cv-00068 Document 351 Filed in TXSD on 01/22/19 Page 9 of 9



                          CERTIFICATE OF SERVICE

        I certify that on January 22, 2019, this document was electronically filed with
the Clerk of the Court using the CM/ECF system, which will send notification of such
filing to all counsel of record.


                                        /s/ Todd Lawrence Disher
                                        TODD LAWRENCE DISHER
                                        Trial Counsel for Civil Litigation

                                        COUNSEL FOR PLAINTIFF STATES




                                          9
   Case 1:18-cv-00068 Document 351-1 Filed in TXSD on 01/22/19 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                         BROWNSVILLE DIVISION

                                                   )
STATE OF TEXAS, ET AL.;                            )
                                                   )
                                       Plaintiffs, )
                                                   )
v.                                                 )       Case No. 1:18-cv-00068
                                                   )
UNITED STATES OF AMERICA, ET AL.;                  )
                                                   )
                                     Defendants, )
                                                   )
and                                                )
                                                   )
KARLA PEREZ, ET AL.;                               )
                                                   )
STATE OF NEW JERSEY,                               )
                                                   )
                           Defendant-Intervenors. )
                                                   )


ORDER DENYING DEFENDANT-INTERVENORS’ MOTION TO POSTPONE
        ALL DEADLINES IN RULE 16 SCHEDULING ORDER

      On this date, the Court considered Defendant-Intervenors’ Motion to Postpone

All Deadlines in Rule 16 Scheduling Order. After considering the motion, any

responses thereto, and all other matters properly before the Court, the Court believes

the motion is without merit and should be DENIED.


      IT IS THEREFORE ORDERED that all deadlines contained in the Rule 16

scheduling order issued on November 14, 2018, remain in effect until further order of

the Court.
Case 1:18-cv-00068 Document 351-1 Filed in TXSD on 01/22/19 Page 2 of 2



  SIGNED on this the ______ day of ________________, 2019.




                                                   ____________________
                                                   Andrew S. Hanen,
                                                   U.S. District Court Judge




                                   2
